Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 5-6 have been amended to overcome the rejections set forth under 35 USC 112(b) in the office action mailed 3/23/21, and the specification has been amended to overcome the objections set forth in the office action mailed 3/23/21. The amended claims are allowable for the reasons stated in the previous office action. Burrington (WO 2012/162282 A1) discloses succinimides which are further reacted with a quaternizing agent, unlike the quaternized nitrogen compounds (2a) and (2b) of the currently presented claims. Fang (U.S. Pat. No. 8,915,977) discloses quaternary ammonium salts formed by reacting a tertiary amine, a quaternizing agent, and a carboxylic acid, but does not provide any teaching or motivation that would lead one of ordinary skill in the art to use a hydrocarbyl-substituted succinic acid as the carboxylic acid reactant, as in the currently presented claims. Lange (U.S. Pat. No. 4,839,068) discloses in column 11 lines 9-28 a reaction of a succinic anhydride, an epoxide, and tributylamine, and discloses in column 6 lines 13-50 that the succinic anhydride reactant can also be a succinic acid, and in column 7 lines 11-14 discloses that the epoxide can have a straight-chain segment as of as low as 8 carbon atoms, but the reaction of Lange produces polymeric polysuccinate esters, unlike the reaction products recited in the currently presented claims. Lange also discloses the inclusion of the polysuccinate esters, rather than the fuels of the currently presented claims. Lange (U.S. PG Pub. No. 
It is also noted that there is no double patenting over U.S. Pat. Nos. 10/676,685 and 10/407,634, the patents arising from the parent applications, since the currently presented claims require the tertiary alkylamine (3) to have three C1-C7 substituents, while the ‘885 and ‘634 patents each require the tertiary alkylamine to have at least one C8-C40 substituent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771